IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-18-00368-CR

JONATHAN E. ROGERS,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                              From the 13th District Court
                                Navarro County, Texas
                              Trial Court No. D36062-CR


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within

30 days of the date of this Order pursuant to Texas Rule of Appellate Procedure

38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within 45 days of the date of this Order. See id.



                                             PER CURIAM
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed April 3, 2019
Do not publish




Rogers v. State                        Page 2